DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuhiko (JP2011041359A).
Nobuhiko reads on the claims as follows:
Claim 15.  A motor (1) comprising: 
a rotor (30) including a shaft (35) that extends axially; 
a stator (20) that surrounds a radial outer side of the rotor and includes coils (23) defined by windings of coil wires (see para. [0029]); 
a coil support (50) axially above the stator, into which the coil wires are inserted and made of insulating material (see para. [0033]); 
a bearing (36) that is located axially above the stator and supports the shaft; 
a holder (10) with a through-hole (17) that holds both the bearing and the coil support (see Fig. 1); 
wherein the coil support includes: 

a coil support portion (52) extending axially upward from the base, at least a portion of which is located in the through-hole; and 
the base is fitted to the stator through a gap (see Fig. 1; there is a gap between insulator 22 and guide body 54; also, there is a gap between support 57 and the simulator 22).
Claim 24.  The motor of claim 15, wherein notches (see drawing below) are provided in an axially lower portion of the base, at either end of a circumference. Note that the claim does not limit the term “axially lower” to a particular orientation relative to the recited structural elements.
Claim 25.  The motor of claim 15, wherein the coil support includes ribs (see drawing below) that extend in a direction crossing an axis (i.e. some axis). 
Claim 27.  The motor of claim 15, wherein the holder is a heat sink (case 10 comprises heatsink portion 13).
Claim 28.  An electric power steering device (see para. [0027]) comprising the motor as claimed in claim 15.

    PNG
    media_image1.png
    420
    548
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuhiko in view of Tomizawa (20150222156).
Nobuhiko discloses the claimed invention, except for the features claimed in claims 16 and 17.
Tomizawa discloses (refer to Figs. 1, 3 and 5) a motor in which an upper end (69) of a coil support (40) is smaller than a width of a lower end of a through-hole (54) of a holder (25), and a width of the coil 
In view of the teachings of Tomizawa, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shape of the coil support portion to be tapered, as an alternative coil support portion known in the art.
Allowable Subject Matter
Claims 18-23 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729